Title: From James Madison to John Adlum, 12 April 1823
From: Madison, James
To: Adlum, John


        
          Sir
          Apl. 12. 1823
        
        I recd some days ago the 2 Copies of your Memoir on the cultivation of the vine, with a bottle of your Tokay; and I have since recd. your letter enforcing the importance of making the Vineyard, an appurtenance to American farms.
        The Memoir appears to merit well the public attention to which it is offered. It is so long since I tasted the celebrated wine whose name you have adopted, that my memory can not compare its flavor with that of your specimen from an American grape. I am safe I believe in saying that the latter has an affinity to the general character of the good Hungarian wines, and that it can scarcely fail to recommend itself to discriminating palates.
        The practicability & national economy of substituting to a great extent at least, for the foreign wines on which so large a sum is expended, those which can be produced at home, without withdrawing labour from objects not better rewarding it, is strongly illustrated by your experiments & statements; The introduction of a native wine is not a little recommended moreover, by its tendency to substitute a beverage favorable to temperate habits for the ardent liquors so destructive to the morals, the health, and the social happiness of the American people; and it may be added, which is so expensive to these also: for besides the actual cost of the intoxicating draughts the value of the time & strength consumed by them is of not less amount.
        I shall forward one of the copies of the Memoir as you desire, to the Agricul: Socy. of Alb: to which your letter will also be communicated, that the members may have the benefit of the suggestions & remarks which it contains. Nothing seems to be wanting to an addition of a desirable article to

our productions, but decisive efforts: to wch the patronage of the Agricul: Societies may contribute a seasonable stimulus.
      